


Exhibit 10.5


CALERES, INC.
NON-EMPLOYEE
DIRECTOR SHARE PLAN (2015)


1.    Introduction. The Caleres, Inc. Non-Employee Director Share Plan (formerly
known as the Brown Shoe Company, Inc. Non-Employee Director Share Plan (2009))
(“Plan”) provides a method for the non-employee directors of Caleres, Inc., a
New York corporation, or any successor thereto (the “Company”) to participate in
the ownership of the Company through the acquisition of shares of the Company’s
common stock from the Company. Thirty thousand (30,000) shares of the Company’s
common stock are reserved for issuance hereunder. This Plan was effective as of
January 1, 2009, and this restatement shall be effective as of May 28, 2015.


2.    Definitions. The terms set forth below shall have the following meanings
for purposes of the Plan:


2.1    “Board of Directors” means the board of directors of the Company.


2.2    “Common Stock” means shares of the common stock, par value $0.01 per
share, of the Company.


2.3    “Fair Market Value” shall mean the average of the highest and lowest
quoted selling prices for shares of Common Stock on the New York Stock Exchange
or equivalent securities exchange on the relevant date, or if there is no sale
on such date, then on the last previous day on which a sale was reported.


2.4    “Meeting Fees” means those fees payable to a Non-employee Director from
the Company for attending meetings of the Board of Directors and committees of
the Board of Directors.


2.5    “Non-employee Director” means each member of the Board of Directors who
is not an employee of the Company, and if approved by the Board of Directors any
honorary or advisory member of the Board of Directors.


2.6    “Retainer” means the retainer payable to a Non-employee Director from the
Company, whether for service on the Board of Directors or a committee thereof
and whether such retainer be paid, annually, quarterly or in some other manner.


3.    Participation. Each Non-employee Director shall be eligible to participate
in the Plan.


4.    Election to Receive Shares in Lieu of Annual Retainer and Meeting Fees.
Each Non-employee Director may make an election to receive all or a portion of
his or her Retainer that was to be paid in cash and/or Meeting Fees in shares of
Common Stock (a “Share Election”) in lieu of cash. (A Non-employee director may
not make such an election with respect to compensation that is deferred by a
Non-employee Director under a nonqualified deferred compensation plan.) The
Company shall issue such shares of Common Stock to the Non-employee Director(s)
in accordance with Section 5 hereof. Any Share Election shall be made in such
form and manner as the Company may specify from time to time and shall specify
the percentage of the Retainer and/or Meeting Fees to be paid in shares of
Common Stock. If a Non-employee Director does not file an election form, the
Non-employee Director will be deemed to have elected to receive the applicable
Retainer and Meeting Fees in cash.






--------------------------------------------------------------------------------




5.    Issuance of Shares. Shares of Common Stock issuable to a Director pursuant
to Section 4 hereof shall be determined and issued to such Director as follows:


(a)    On the date a Non-employee Director would otherwise have been paid his or
her Retainer (or a portion thereof), the Company shall issue to the Non-employee
Director a number of shares of Common Stock equal to the amount of the Retainer
to be paid in shares of Common Stock (as elected by the Non-employee Director)
for the Plan Year divided by the Fair Market Value of a share of Common Stock on
such date;


(b)    On the date a Non-employee Director would otherwise have been paid
Meeting Fees, the Company shall issue to the Non-employee Director a number of
shares of Common Stock equal to the amount of the Meeting Fees to be paid in
shares of Common Stock (as elected by the Non-employee Director) divided by the
Fair Market Value of a share of Common Stock on such date;


(c)    All shares to be issued by the Company to a Non-employee Director
pursuant to this Plan will be credited as a book entry to an account in the
Non-employee Director’s name with the Company’s transfer agent.


6.    Fractional Shares. No fraction of a share of Common Stock will be issued
by virtue of a Share Election made by a Non-employee Director, but in lieu
thereof, a Non-employee Director who would otherwise be entitled to a fraction
of a share shall be entitled to an amount of cash (rounded to the nearest whole
cent) equal to the product of such fraction multiplied by the Fair Market Value
of a share of Common Stock on the date the whole shares are issued. These
fractional share payments for Retainers which relate to fiscal quarters which
end during a calendar year and Meeting Fees which relate to meetings which occur
during such calendar year shall be aggregated and paid to the Non-employee
Director no later than the December 31 of such calendar year.


7.    Legends. Shares of Common Stock issued pursuant to this Plan have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or the securities laws of any state, and therefore, cannot be sold unless
subsequently registered under the Securities Act and any applicable state
securities laws or exemptions from registration thereunder are available. Such
shares shall be deemed to be “restricted securities” as defined in Rule 144
under the Securities Act. Each account entry in the register for the Common
Stock and/or certificate representing shares of Common Stock issued under the
Plan shall, unless the Company otherwise determines, contain a notation in form
substantially as follows, together with any other legends that are required by
law, the terms and conditions of the Plan or that the Company in its discretion
deems necessary or appropriate:


THE SECURITIES REPRESENTED BY THIS ACCOUNT ENTRY AND/OR CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”),
OR ANY STATE SECURITIES LAWS. THESE SECURITIES MAY NOT BE OFFERED, SOLD,
TRANSFERRED, ENCUMBERED, OR OTHERWISE DISPOSED OF WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT FOR SUCH SHARES UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.
The Company may cause the transfer agent for the shares of Common Stock to place
a stop transfer order with respect to such shares.




--------------------------------------------------------------------------------




8.    Rights as a Shareholder. A Non-employee Director shall have no rights as a
shareholder of the Company with respect to any shares to be issued under the
Plan until the shares are issued pursuant to Section 5.


9.    Amendment; Termination. The Board of Directors may alter, amend, or
terminate the Plan in whole or in part at any time and from time to time.


10.    Nontransferability. The rights and benefits under the Plan shall not be
transferable by a Non-employee Director other than by the laws of descent and
distribution.


11.    Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.


12.    Administration. The Board of Directors shall have plenary authority to
interpret any provision of this Plan and to make any determinations necessary or
advisable for the administration of this Plan consistent with the terms hereof.


13.    Securities Law compliance. Transactions under this Plan are intended to
comply with all applicable conditions of Rule 16 b-3 or its successors under the
Securities Exchange Act of 1934, as amended. To the extent any provision of the
Plan or action by the Board of Directors fails to so comply, it shall be deemed
null and void, to the extent permitted by law and deemed advisable by the Board
of Directors.


14.    Applicable Law. The validity, construction, and effect of this Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Missouri, without giving effect to the choice of
law principles thereof.








